                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:16-CV-00848-FDW-DSC


 CARGILL INCORPORATED AND                       )
 CARGILL MEAT SOLUTIONS                         )
 CORPORATION,                                   )
                                                )
                  Plaintiffs,                   )
                                                )   ORDER ON NON-PARTY H. VAUGHN
                                                )    RAMSEY AND TUGGLE DUGGINS
                                                )      P.A.’S MOTIONS TO QUASH
 v.                                             )
                                                )
 WDS INC., JENNIFER MAIER AND                   )
 BRIAN EWERT,                                   )
                                                )
                 Defendants.                    )



       THIS MATTER is before the Court on “Non-Party H. Vaughn Ramsey and Tuggle

Duggins P.A.’s Motion to Quash Deposition Subpoena or for Protective Order” (document # 495)

and “Non-Party H. Vaughn Ramsey and Tuggle Duggins P.A.’s Motion to Quash Subpoena Duces

Tecum or for Protective Order” (document # 496), as well the parties’ briefs and submissions.


       These Motions have been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. §636(b)(1) and are now ripe for the Court’s consideration.

       The Court has carefully considered the record, authorities and the parties’ arguments. For

the reasons set forth in Non-Party H. Vaughn Ramsey and Tuggle Duggins P.A.’s briefs and for

good cause shown, the Motions are hereby GRANTED and the Subpoenas are QUASHED.


       NOW THEREFORE IT IS ORDERED:
      1.     “Non-Party H. Vaughn Ramsey and Tuggle Duggins P.A.’s Motion to Quash

Deposition Subpoena or for Protective Order” (document # 495) is GRANTED and the Subpoena

is QUASHED.


      2.     “Non-Party H. Vaughn Ramsey and Tuggle Duggins P.A.’s Motion to Quash

Subpoena Duces Tecum or for Protective Order” (document # 496) is GRANTED and the

Subpoena is QUASHED.


      3.     The Clerk is directed to send copies of this Order to counsel of record and to the

Honorable Frank D. Whitney.


      SO ORDERED.



                               Signed: June 21, 2019
